        Case 1:20-cv-00224-LPS Document 30-1 Filed 10/06/20 Page 1 of 3 PageID #: 2193
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                     for the District of Delaware                             on the following
      G Trademarks or         ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
       20-224-LPS                          2/14/2020                                         for the District of Delaware
PLAINTIFF                                                                    DEFENDANT
 VAXCEL INTERNATIONAL CO., LTD                                                 HEATHCO LLC



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 10,136,503                               11/20/2018                  VAXCEL INTERNATIONAL CO., LTD

2 10,187,947                               1/22/2019                   VAXCEL INTERNATIONAL CO., LTD

3 10,491,032                               11/26/2019                  VAXCEL INTERNATIONAL CO., LTD

4 10,225,902                                3/5/2019                   VAXCEL INTERNATIONAL CO., LTD

5 10,516,292                               12/24/2019                  VAXCEL INTERNATIONAL CO., LTD


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
        10/6/2020                                        ✔ Amendment
                                                         G                      G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 See Exhibit A

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
Case 1:20-cv-00224-LPS Document 30-1 Filed 10/06/20 Page 2 of 3 PageID #: 2194




                     EXHIBIT A
Case 1:20-cv-00224-LPS Document 30-1 Filed 10/06/20 Page 3 of 3 PageID #: 2195




            Vaxcel International Co., Ltd. v. HeathCo LLC, C.A. No. 20-224-LPS

    EXHIBIT A TO REPORT ON THE FILING OR DETERMINATION OF AN ACTION
                   REGARDING A PATENT OR TRADEMARK

      PATENT OR               DATE OF PATENT           HOLDER OF PATENT OR
      TRADEMARK NO.           OR TRADEMARK             TRADEMARK

1     9,326,362               April 26, 2016           Vaxcel International Co., Ltd.

2     10,763,691              September 1, 2020        Vaxcel International Co., Ltd.

3     10,770,916              September 8, 2020        Vaxcel International Co., Ltd.

4     10,154,564              December 11, 2018        Vaxcel International Co., Ltd.

5     10,667,367              May 26, 2020             Vaxcel International Co., Ltd.

6     9,560,719               January 31, 2017         Vaxcel International Co., Ltd.
